DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2020 has been entered.
 
Status of Application, Amendments, And/Or Claims
The Applicant’s amendments/remarks received 12/8/2020 are acknowledged.  Claim 1 is amended (no new matter); claim 4 is canceled; claim 16 is new; claims 1-3 and 5-16 are pending; claims 9-15 are withdrawn; claims 1-3, 5-8 and 16 have been examined on the merits.

Information Disclosure Statement
The information disclosure statements submitted on 12/8/2020 (3 submissions), 12/28/2020 and 5/7/2021 have been considered by the examiner.  NPL cites 1-4 and 6 on the IDS received 5/7/2021 are lined through because they are illegible.  NPL cite 5 

Response to Amendment - format of claims
The amendment to the claims filed on 12/8/2020 does not comply with the requirements of 37 CFR 1.121(c) because claims 2-3 and 5-8 are listed as “Previously Amended” which is not a status identifier.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer 
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number. (emphasis added).

It would appear that claims 2-3 and 5-8 should be listed with the status identifier “(Previously presented)”.  Because it is believed that the claims have been correctly interpreted despite the lack of proper status indication which would appear to be an unintentional typographic error and in the interest of compact prosecution, Examiner has elected to examine the claims received 12/8/2020 rather than sending a Notice of Non-Compliant Amendment (PTOL-324).

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Claim Objections
The objection to claim 1, as set forth at pp. 3-4 of the previous Office Action is withdrawn in view of the amendment of the claim.
Claims 2-3 and 5-7 are objected to because of the following informalities:
Claims 2-3 and 5-7 recite genera and species of plants or microbes (Lactobacillus, Bifidobacterium, Lithothamnium, Melilot, Candida, Lens, Urtica, Carambola, Momordica, Yarrowia, Plumbago, Candida saitoana, Trametes) whose Latin names should be italicized.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Engels, US 2009/0324656 (US Patent document cite 17, IDS, 12/8/2020; herein “Engels”).
Engels teaches topical compositions comprising an additive from a Baobab plant (Abst.) wherein the additive can be a water extract of Baobab [0048-51] preferably present in the topical composition at 0.05% to 10% by the total weight of the composition [0147] wherein the composition can further comprise the adjuvant, alginate 
Regarding the functional limitation of claim 1 that the Baobab extract stimulates Mir-146a expression in skin cells, the Baobab extract in Engels can be a water extract of Baobab wherein the water is 65 °C or less [0048-51] as is the Baobab extract of the claimed composition (specification, Example 1, pp. 22-23); hence, the Baobab extract of Engels, produced by water extraction like the claimed Baobab extract, would stimulate Mir-146a expression in skin cells.
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicant’s compositions differ and, if so, to what extent, from that discussed in the reference. Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to Applicant.  In this case, Engels uses the same solvent to extract the same plant. The resulting water extract is thus expected to comprise the same materials or compounds.  Note that on the current record the only way of overcoming such a clear holding of anticipation is factual proof that the rejection is in error. See MPEP § 2112, disclosing that once a proper holding of anticipation is made, the burden shifts to Applicant to demonstrate an unobvious difference between the claims and the prior art. See also, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) ("the PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product"). 
Further, MPEP 2112 states: [T]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted]." The burden of proof is similar to that required with respect to product - by - process claims. Quoting In re Fitzgerald, 619 F. 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (itself quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 - 34 (CCPA 1977)).

Claim Rejections - 35 USC § 103
The rejection of claims 1-3 and 7-8 under 35 U.S.C. § 103(a) over Maes et al., US 2009/0220481 (cite E, PTO-892, 11/19/2019; herein “Maes”) in view of Behr et al., US 2007/0122492 (cite A, PTO-892, 6/8/2020; herein “Behr”) in light of NPL document “WCVP – Acorus genus” (cite U, PTO-892, 6/8/2020) as set forth at pp. 4-8 of the previous Office Action is withdrawn in view of the amendment of the claims.  
The rejection of claims 1-3 and 5-8 under 35 U.S.C. § 103(a) over Maes in view of Behr and Paufique, US 2012/0164121 (cite C, PTO-892, 11/19/2019; herein “Paufique”) in light of NPL document “WCVP – Acorus genus” as set forth at pp. 8-9 of the previous Office Action is withdrawn in view of the amendment of the claims.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pernodet et al., US 2014/0193391 (US Patent document cite 14, IDS, 12/8/2020; herein “Pernodet”) in view of Engels, US 2009/0324656 (US Patent document cite 17, IDS, 12/8/2020; herein “Engels”).
Pernodet teaches topical compositions comprising at least one autophagy activator and at least one DNA repair enzyme (Abst.) wherein the autophagy activator can be an extract of Candida saitoana ([0030], p. 14, claim 5) at a concentration from about 0.00001% to 20% [0025] and the DNA repair enzymes can be Lactobacillus ferment [0034] and Bifidobacterium ferment lysate [0036] more preferably at concentrations from about 0.0001% to about 25% [0032].  Pernodet teaches that the composition percentages are by weight, i.e. by the total weight of the composition [0012].  Pernodet teaches the composition can further comprise a proteasome activator which is algin, hydrolyzed algin, or alginate and a PER1 gene activator which can be tripeptide-32 [0177].  Pernodet teaches that the proteasome activator is more preferably at a concentration of 0.001% to 40% [0050] and the PER1 gene activator is more preferably at a concentration of 0.00001% to 25% [0056].  Pernodet teaches that the composition can further comprise a humectant more preferably from about 0.5% to 40% wherein the humectant can be polypropylene glycol [0144].  Hence, Pernodet teaches topical compositions comprising A) at least one autophagy activator which can be an extract of Candida saitoana at ~ 0.00001 - 20 wt%, B) DNA repair enzymes which can be Lactobacillus ferment at ~ 0.0001 – 25 wt% and Bifidobacterium ferment lysate at ~ 0.0001 – 25 wt%, C) at least one proteasome activator which can be alginate at ~ 0.001 Bifidobacterium ferment lysate (DNA repair enzyme), Lactobacillus ferment (DNA repair enzyme), hydrolyzed algin (proteasome activator), yeast extract (autophagy activator) and tripeptide-32 (PER1 gene activator) in the claimed amounts [0192].
Pernodet does not teach that the compositions comprise Baobab extract; however, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to produce the topical compositions of Pernodet further comprising Baobab extract in view of the disclosure of Engels.
Engels teaches topical compositions comprising an additive from a baobab plant (Abst.) wherein the additive can be a water extract of Baobab [0048-51] preferably present in the topical composition at 0.05% to 10% by the total weight of the composition [0147].
Engels teaches that compositions comprising Baobab extract have anti-inflammatory properties and anti-asthmatic effects [0040], and offer particularly effective skin protection and skin care [0043] including a very good moisturizing effect [0064], promoting skin smoothing [0065], with very good biocompatibility [0067], good skin feel [0068], evening out of moisture deficiencies in upper and lower skin layers (epidermal and dermal) [0069], contributing to structural improvement of the skin, particularly in old age [0070], giving better care and prophylaxis against skin exposed to sun (sun-burnt skin, photo-aged skin and/or age-dry skin) [0071], balancing out degenerative processes in all skin layers [0072], contributing to the improvement in communication 
Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to incorporate the Baobab water extract taught by Engels into the composition of Pernodet at ~ 0.05 - 10 wt% to enhance the skin protective and skin regenerative properties of Pernodet’s cosmetic composition with a reasonable expectation of success because Engels teaches that the Baobab additive, which can be a water extract of Baobab, at 0.05 - 10 wt% in customary cosmetic or dermatological compositions, enhances the skin protective and skin regenerative properties of the composition; therefore, claims 1-3, 5-8 and 16 are prima facie obvious.
Regarding the functional limitation of claim 1 that the Baobab extract stimulates Mir-146a expression in skin cells, the Baobab extract in Engels can be a water extract of Baobab wherein the water is 65 °C or less [0048-51] as is the Baobab extract of the claimed composition (specification, Example 1, pp. 22-23); hence, the Baobab extract of Engels, produced by water extraction like the claimed Baobab extract, would stimulate Mir-146a expression in skin cells.
also, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) ("the PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product"). 
Further, MPEP 2112 states: [T]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on "inherency' under 35 U.S.C. 102, on "prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted]." The burden of proof is similar to that required with respect to product - by - process claims. Quoting In re Fitzgerald, 619 F. 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (itself quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 - 34 (CCPA 1977)).
Regarding claim 3, Pernodet teaches that the topical compositions can comprise Lactobacillus ferment at ~ 0.0001 – 25 wt% and Bifidobacterium ferment lysate at ~ 0.0001 – 25 wt%; therefore, claim 3 is prima facie obvious.  As discussed in MPEP 2144.05(I), claimed ranges which overlap with a disclosed prior art range are prima facie obvious.  The same principle applies to claims 5-8 and 16 discussed below.
Candida saitoana at ~ 0.00001 - 20 wt%; therefore, claims 5-6 are prima facie obvious.
Regarding claim 7, Pernodet teaches that the topical compositions can comprise alginate at ~ 0.001 – 40 wt%; therefore, claim 7 is prima facie obvious.
Regarding claim 8, Pernodet teaches that the topical compositions can comprise tripeptide-32 at ~ 0.00001 – 25 wt%; therefore, claim 8 is prima facie obvious.
Regarding claim 16, Pernodet teaches that the topical compositions can comprise polypropylene glycol at ~ 0.5 – 40 wt%; therefore, claim 16 is prima facie obvious.

Response to Arguments
Applicant's arguments filed 12/8/2020 have been fully considered.  Applicant argues (Remarks, pp. 6-8) that the previous rejections under 35 U.S.C. 103 do not teach topical compositions comprising Baobab extract present in an amount of about 0.001 % to 10% by the total weight of the composition.  The previous rejections drawn to compositions comprising Acorus calamus extract not Baobab extract are withdrawn and the rejections set forth above address all the limitations of the amended claims.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904.  The examiner can normally be reached on M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you need assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.




/TRENT R CLARKE/Examiner, Art Unit 1651        

                                                                                                                                                                                     /MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651